Citation Nr: 1008143	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 
to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

This case was previously before the Board in April 2009 and 
was remanded for further development.  The Board finds that 
the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in March 2009; a transcript of that hearing is 
associated with the claims file.  


FINDING OF FACT

Throughout the entire appeal period, the evidence 
demonstrates that the Veteran has no worse than Level III 
hearing in the right ear and Level VI hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, 
VIA, VII (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect 
to the propriety of the initially assigned rating for his 
bilateral hearing loss from the original grant of service 
connection.  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the 
Board notes that the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the Veteran's service 
connection claim was granted and an initial rating was 
assigned in the rating decision on appeal.  Moreover, to the 
extent that the Board granted an earlier effective date for 
the award of service connection for bilateral hearing loss in 
an April 2009 decision, the RO assigned an initial 10 percent 
rating effective such date in a June 2009 rating decision.  
Therefore, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  In this regard, the Board 
observes that the Veteran has submitted an October 2007 
Social Security Administration (SSA) decision showing that 
such agency determined that he has been disabled since May 
19, 2004.  The Board acknowledges that the claims file does 
not include a complete copy of the records held by SSA; 
however, for the following reasons, the Board finds that such 
are irrelevant to the instant claim and, therefore, a remand 
is not necessary in order to obtain them.  Specifically, the 
October 2007 SSA decision reflects that the Veteran had been 
determined to be disabled as a result of conditions other 
than his service-connected bilateral hearing loss, 
specifically, post-herpetic neuropathy, hyperextension 
arthralgia with positive rheumatoid factor, mild 
osteoarthritis of the right hip and left foot, and stable 
hypertension.  Moreover, to the extent that the SSA decision 
references his hearing loss disability, such only notes that 
the Veteran has been using hearing aids since July 2004, a 
fact which is documented in VA treatment records contained in 
the claims file, and that he reported quitting a job as a bus 
driver due to arthritis and hearing problems, which is also 
detailed in his statements of record.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that "not all medical 
records or all SSA disability records must be sought-only 
those that are relevant to the [V]eteran's claim.  To 
conclude that all medical records or all SSA disability 
records are relevant would render the word 'relevant' 
superfluous in the statute [governing VA's duty to assist]."  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The 
Federal Circuit further held that "relevant records for the 
purpose of § 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
[V]eteran's claim."  Id.  In the instant case, the Board 
finds that the outstanding SSA records are not relevant to 
the Veteran's pending claim as they pertain to nonservice-
connected disabilities.  Moreover, the information regarding 
the Veteran's bilateral hearing loss discussed in the SSA 
decision is already of record.  As such, the SSA records 
would not raise a reasonable possibility of substantiating 
the Veteran's claim.  Therefore, the Board concludes that the 
outstanding SSA records are irrelevant to the instant claim 
and it is not necessary to obtain them.

Additionally, the Veteran was provided with VA examinations 
in October 2003 and May 2008 in order to adjudicate his 
initial rating claim.  Neither the Veteran nor his 
representative have argued that the examinations are 
inadequate for rating purposes.  In this regard, the Board 
observes that the Veteran's representative alleges in his 
January 2010 Appellant's Post-Remand Brief that the Veteran 
was last examined by VA in June 2003 (the Board notes that 
there is no record of a VA examination dated in June 2003) 
and that such results are too old to adequately evaluate the 
current severity of the Veteran's hearing loss disability; 
however, the record shows that the Veteran was most recently 
afforded a VA examination in May 2008.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  While the October 2003 and May 2008 VA 
examiners did not specifically address the functional effects 
caused by the Veteran's bilateral hearing loss disability, 
the Board finds that no prejudice results to the Veteran as 
the remainder of the evidence addresses such effects and, 
therefore, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the October 2003 and May 2008 VA examiners failed to 
address the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include treatment records as well as the 
Veteran's own testimony at his March 2009 Board hearing and 
in other documents of record adequately addresses this issue.  
Specifically, the Veteran has indicated that he has 
difficulty with hearing in crowds, volume, a variety of 
sounds, and changing of frequencies.  Additionally, an April 
2004 VA treatment record reflects that the Veteran had a 
significant functional impairment in communication during 
activities of daily living that necessitates bilateral 
hearing aids.  Therefore, while the October 2003 and May 2008 
VA examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's bilateral hearing loss.  Also, in Fenderson, 
the Court discussed the concept of "staged ratings," 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for service-connected 
bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is 
currently assigned a 10 percent rating under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100, effective January 17, 1992.  
At his March 2009 Board hearing and in documents of record, 
the Veteran contends that his hearing disability is worse 
than the currently assigned evaluation and he must wear 
hearing aids in both ears.  Therefore, he alleges that he is 
entitled to an initial rating in excess of 10 percent for 
such disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

Private and VA treatment records dated from January 1992 to 
August 2008 reflect complaints of difficulty hearing and, as 
of July 2004, the use of bilateral hearing aids.  Also of 
record are September 1996 lay statements submitted by the 
Veteran's sisters and his ex-wife that reflect that the 
Veteran has difficulty hearing.  At a September 2001 Board 
hearing pertaining to the underlying service connection 
issue, the Veteran testified that he had difficulty 
understanding people in a large crowd.

An October 1996 VA treatment record reflects that a July 1996 
audiogram revealed bilateral sensorineural hearing loss at 
high frequencies.  A September 1999 audiogram from Dr. 
Rosenbaum shows a diagnosis of moderate to severe high 
frequency hearing loss of the right ear and mild to moderate 
to severe to profound sensorineural hearing loss of the left 
ear.  Dr. Rosenbaum noted that speech discrimination was 
excellent in the right ear and good in the left ear.  A June 
2003 audiometric evaluation conducted at Kelly's Hear Care 
Center reveals the presence of a mild sloping to severe 
sensorineural hearing loss in the right ear and a mild 
sloping to profound sensorineural hearing loss in the left 
ear.  It was observed that speech discrimination was good in 
the right ear and fair in the left ear.  

The Board notes that the July 1996, September 1999, and June 
2003 audiograms are in graph form and the results have not 
been interpreted.  Even so, as fact-finding is a proper 
function of the Board, the Board is permitted to interpret 
the graphical representations contained in the audiograms 
into numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  However, the speech discrimination portion of 
the audiograms are not shown to conform to the requisite 
standards using the necessary Maryland CNC speech recognition 
test. Thus, the Board is unable to appropriately interpret 
these audiograms for consideration in the Veteran's initial 
rating claim.  See 38 C.F.R. § 4.85; Kelly, supra.  The Board 
notes that the audiogram results appear to be consistent with 
the findings at the October 2003 and May 2008 VA 
examinations.

In this regard, at the Veteran's October 2003 VA examination, 
bilateral sensorineural hearing loss, mild to severe on the 
right and mild to profound on the left, was diagnosed.  Pure 
tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
15
40
70
75
LEFT
45
75
95
100

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 50-decibel loss in the right ear and a 79-decibel 
loss in the left ear.  The audiologist indicated that the 
Veteran had 88 percent speech discrimination in the right ear 
and 72 percent speech discrimination in the left ear.  These 
audiometry test results equate to Level II hearing in the 
right ear and Level VI hearing in the left ear, using Table 
VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level II hearing in 
the right ear and Level VI hearing in the left ear results in 
a 10 percent disability rating.  38 C.F.R. § 4.85.  

At the May 2008 VA examination, a mild to severe 
sensorineural hearing loss in the right ear and a mild to 
profound sensorineural hearing loss in the left ear was 
diagnosed.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
70
75
LEFT
55
70
85
95

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 60-decibel loss in the right ear and a 76.25-
decibel loss in the left ear.  The audiologist indicated that 
the Veteran had 88 percent speech discrimination in the right 
ear and 84 percent speech discrimination in the left ear.  
The Board observes that, as the pure tone thresholds for all 
frequencies are above 55 Hertz in the left ear, such 
represents an exceptional pattern of hearing loss.  These 
audiometry test results equate to Level III hearing in the 
right ear using Table VI and Level VI hearing in the left ear 
using Table VIA.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level III hearing in the right ear and Level VI hearing in 
the left ear results in a 10 percent disability rating.  
38 C.F.R. § 4.85.  

The Board finds that the requirements for a rating in excess 
of 10 percent are not met based on the demonstrated levels of 
hearing impairment, emphasizing that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected bilateral hearing loss; however, the Board finds 
that his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the Veteran has claimed that his 
hearing loss disability has interfered with his employment.  
Additionally, in September 1998, two former employers 
indicated in letters that it was dangerous for the Veteran to 
drive (he was working as a bus driver) as he had difficulty 
hearing and balancing, dizziness, vertigo, and tinnitus.  
However, at a September 2001 Board hearing pertaining to the 
underlying service connection issue, the Veteran reported 
that he was let go because of ringing in his ear, dizziness, 
and headaches.  He did not mention his hearing loss.  The 
Board also observes that, at a May 2008 VA ear disease 
examination, the Veteran reported that he last worked in 2007 
as an interrogator and retired due to his hearing loss and 
vertigo.  In contrast, the October 2007 SSA decision 
determined that the Veteran was unemployable due to post-
herpetic neuropathy, hyperextension arthralgia with positive 
rheumatoid factor, mild osteoarthritis of the right hip and 
left foot, and stable hypertension.  Therefore, while the 
Veteran has claimed interference with his employability due 
to his service-connected hearing loss disability, the Board 
finds that such alone does not render him unemployable.

Moreover, insofar as the Veteran's bilateral hearing loss 
disability interferes with his employability, the Board finds 
that such is contemplated by his assigned evaluation under 
the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In addition, the Board observes that the Veteran does 
not meet the threshold schedular criteria for TDIU.  
Therefore, as the Board has determined that a claim for TDIU 
has not been raised by the Veteran or the evidence of record, 
a higher rating for the Veteran's bilateral hearing loss 
disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
hearing loss disability with the established criteria found 
in the rating schedule.  While the Veteran has described the 
functional impairment he experiences as a result of his 
bilateral hearing loss, to include difficulty with hearing in 
crowds, volume, a variety of sounds, and changing of 
frequencies, the Board finds that the Veteran's bilateral 
hearing loss symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  Specifically, 
such criteria contemplates the difficulty the Veteran has 
hearing in all situations.  There are no additional symptoms 
of his bilateral hearing loss disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's 
bilateral hearing loss disability may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 10 percent for bilateral hearing loss.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his initial rating claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


